Title: From Benjamin Franklin to David Colden, 5 March 1773
From: Franklin, Benjamin
To: Colden, David


Dear Sir,
London, March 5. 1773
I received your obliging Favour with the Account of your Drill Plough, which appears to me very ingeniously contriv’d the Construction simple and easily executed, and the Description perfectly clear and intelligible. I put it into the Hands of Mr. Arbuthnot, who is a great Connoisseur in such Matters, and seem’d to like it much. He will lay it before the Society of Arts.
Kalm’s Account of what he learnt in America is full of idle Stories, which he pick’d up among ignorant People, and either forgetting of whom he had them, or willing to give them some Authenticity, he has ascrib’d them to Persons of Reputation who never heard of them till they were found in his Book. And where he really had Accounts from such Persons, he has varied the Circumstances unaccountably, so that I have been asham’d to meet with some mention’d as from me. It is dangerous Conversing with these Strangers that keep Journals.
With this I send you some Philosophical Papers, that will appear in the next Volume of the Transactions indeed; but as that is not to be publish’d till Midsummer, you will hereby see them so much sooner. Priestly’s Experiments on Fix’d Air is the Subject of much Conversation here at present.

I send you also some Penshurst Peas, much valued here for their great Bearing and Hardiness. Also some Turnip-rooted-Cabbage Seed, famous for bearing Winter Frosts and so affording early Food for Cattle when Fodder is scant and Grass not grown. And some Seed of the Scotch Cabbage. My best Respects to your good Father, to whom I shall shortly write. With very great Esteem, I am, Dear Sir, Your most obedient Servant
B Franklin
D Colden Esqr
 
Addressed: To / David Colden, Esqr / New York / per Packet / with a Parcel / B Free Franklin
